DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
 Response to Amendment

	Claims 1-8, 11, 26, and 29 are cancelled.  Claim 23 has been amended as requested in the amendment filed on September 26, 2022. Following the amendment, claims 9-10, 12-25, 27-28, and 30-31 are pending in the instant application.
Claims 9-10 and 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim at this time. 
Claims 23-25, 27-28, and 30-31 are under examination in the instant office action.
The amendments to the claims, spelling out HD5 and replacing trademarked drug names with their generic, have overcome the claim objection and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the prior action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25, 27-28, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended claim 23 recites “classified as Type II or administering surgical procedure and one or more of…”.  It appears that punctuation is missing from the claim and it renders the phrase “or administering surgical procedure” as an alternative to Classifying a subject as Type II; or, modifying the Type I subject, such that surgery is compulsory.  This affects the scope of all depending claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25, 27-28, and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 23 has been amended to recite direct immunostaining for HD5.  In Remarks, Applicant points to paragraphs [0065]-[0070] as support for the amendment (Remarks pg. 7, line 4; pg. 9, line 4).
Direct immunostaining is defined in the art as a single step process comprising only marked primary antibody without second antibody.  There is no support for this type of primary antibody within the disclosure as filed; nor is there support for direct immunostaining. Rather the specification teaches the use of secondary antibodies: [0060] “an HD5 epitope binding agent do not comprise a label, but instead is contacted with a secondary epitope binding agent … For example, an HD5 antibody is contacted with a secondary antibody conjugated to a fluorophore;” and, “Paneth cell phenotype was determined by Defensin-5 immunofluorescence, using Defensin-5 antibody (clone 8C8; dilution 1:2000; Novus Biologicals catalog number NB110) followed by donkey anti-mouse Alexa 488 antibody (dilution 1: 500; ThermoFisher catalog number A-21202) as previously described (2)” (paragraph [0111]). 
There is no support for the new limitation “by direct immunostaining of HD5 in a biological sample” and therefore the amendment constitutes new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As currently amended, Claims 23-25, 27-28 and 30-31 stand as rejected under 35 U.S.C. 101 because the claimed invention is directed to at least one judicial exception (i.e. natural phenomenon) without significantly more. 
On pages 7-8 of Remarks filed September 26, 2022, Applicant traverses the rejection on the grounds that claim 23 has been “amended to recite specific treatments based on the classification of the subject as determined in step (c)”; and the claims include additional elements that amount to significantly more than the judicial exception and do not “seek to tie up any judicial exception such that others cannot practice it.”  Applicant asserts, “the specification teaches subject’s classified as Type I using the methods according to the present disclosure are more likely to have recurrence following therapy whereas subjects classified as Type II are less likely to have recurrence.  The presently amended claims recite, with particularity, treatment based on classification.”

These arguments are not persuasive because, as amended, the claims fail to integrate the judicial exception.  The treatment or prophylaxis limitation must be ‘particular,’ i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). MPEP 2106.04(d)(2)(a).  In the instant claims, there is no particularity to the course of treatment; regardless of whether the subject is classified as Type I or Type II, they receive the same treatment.  Thus, the administration step is not particular, and is instead merely instructions to ‘apply’ the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.  In this way, the administering has only a nominal relationship to the judicial exception, and amounts to merely instructions to apply the exception in a generic way.
Detecting Paneth cell granules by direct immunostaining in a biological sample and determining a patient’s status as Type I and Type II based on cell phenotype was well-known, routine and conventional activities in the art prior to filing. vanDussen et al. (published online September 25 2013; IDS filed 05/14/2019) teaches localization and distribution of lysozyme and antimicrobial-containing cytoplasmic granules within Paneth cells can be used to subtype Crohn’s Disease (CD) and specifically disclose < 20% > as the criteria (pg. 5 “Paneth cell phenotypes define CD patient subtypes’ and Figure S1). A subset of adult CD patients with mutations in the autophagy-associated CD susceptibility genes ATG16L1 and NOD2 has alterations in antimicrobial protein distribution in Paneth cells (Figure 2B). Lastly, Paneth cell phenotypes were associated with disease prognosis post-resection (bottom of pg. 6 and Figure 6).  The examiner has provided further evidence demonstrating HD-5 expression in Paneth cells from CD patient colonoscopy biopsies (Wehkamp et al., 2005, IDS filed 5/14/2019; Simms et al. 2008); and Elphick et al. 2008).  Therefore, abnormal (“disordered” of claims 23 and 30) distribution of HD-5 was known to be a natural phenomenon associated with Crohn’s disease well before the filing date of the application.  Furthermore, Paneth cell granule abnormalities were routinely used to subtype Crohn’s disease (Cadwell K, et al. 2008; Thachil et al. 2012; and VanDussen 2014 IDS filed 5/14/2019).  
Thus, the preponderance of evidence demonstrates the claimed method recites a judicial exception (j.e.) natural phenomenon and this j.e. is not integrated into a practical application because the treatment is not particular, in that it does not distinguish based upon the natural phenomenon, and amounts to applying the known treatments for CD for both Types (“apply it”), 
None of the additional steps/elements in the claims, alone or in combination, provide an inventive concept that demonstrates the invention is significantly more than the judicial exception itself. 
For all these reasons, the rejection of Claims 23-25, 27-28 and 30-31 is maintained.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As currently amended, Claims 23-25, 27-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over VanDussen et al. (2014) (cited in the previous action) in view of Wehkamp et al. FEBS Letters 580 (2006) 5344–5350. 
On pages 8-11 of Remarks filed September 26, 2022. Arguments based upon Simms, art of record, are moot in light of claim amendments which necessitate new art – Wehkamp.  Applicant presents the following grounds of arguments for the rejection based upon VanDussen and Simms (now removed):
As amended the claim requires direct immunostaining of HD5 (pg. 9, first paragraph). 
Neither reference teach or suggest determining subcellular localization of HD5 by direct immunofluorescence to classify CD subjects.
Example 8 of the instant disclosure demonstrates HD5 immunofluorescence is superior to lysozyme immunofluorescence (pg. 69).
vanDussen is silent with regards to a correlation between HD5 and Crohn’s disease (pg. 10, third paragraph). 
The VanDussen prior art teaches classifying Paneth cell phenotypes as normal or abnormal if they have “disordered, diminished, diffuse, or excluded granule phenotypes” based on lysozyme-positive secretory granule morphology (pg. 1 Methods).  The reference states: “Histologic analysis of Paneth cell phenotypes can be used to divide patients with CD into subgroups with distinct pathognomonic and clinical features (pg. 2 Conclusions).  The reference demonstrates that abnormal morphology is closely associated with high-risk genetic variants. The reference uses the same claimed <20% of the cells have abnormal phenotypes (pg. 6 Abnormal Paneth cell phenotype…), according to instant claim 23.  In summary, “abnormal Paneth cell phenotypes are inversely associated with the presence of granuloma.”  The study further finds: “In patients who received prophylactic therapy post-resection (i.e., suggestive of patients with a more aggressive clinical course prior to resection; n =102), those with high proportions of abnormal Paneth cells (≥20%) had a significantly shorter time to disease recurrence compared to those with low proportions of abnormal Paneth cells (< 20%) (P = 0.0200; Figure 5).”  Therefore the Paneth cell phenotype, based upon granule morphology, “can identify clinically relevant subtypes of [Crohn’s Disease] patients” (pg. 7, lines 2-10).  Thus, the reference discloses more aggressive treatment (resection) and classification of CD patients based upon granule morphology. 
VanDussen et al. utilize lysozyme distribution to quantify morphological analysis of Paneth cells and “demonstrate that Paneth cell phenotype is strongly inked to particular genetic alleles and can more clearly define subtypes of CD patients than other demographic parameters”.    The VanDussen art is silent with respect to the use of HD5 as a means to determine secretory granule morphology and Paneth cell phenotype.  
  The Wehkamp et al. prior art is relied upon as teaching “Paneth cells … express the antimicrobials human alpha-defensin-5 (HD5), HD6, lysozyme and secretory phospholipase A2” (Abstract, lines 4-6).  Figure 3 of the reference demonstrates co-localization of HD5 and Lysozyme in Paneth cells (line arrows).  Wehkamp teach lysozyme is present in two cell types Paneth and Brunner’s glands in the lamina propria, and this data is consistent with previous immunohistochemical data.  “In contrast to this dual localization of lysozyme, HD5 was observed only in Paneth cells” (pg. 5348, last paragraph before Discussion).  
In response to argument (4) above, the correlation is between Paneth cell phenotype, based upon granule morphology and the prior art teaches more than one way to visualize granule morphology. Since the expression of lysozyme and HD5 is co-localized in Paneth cells, a person having ordinary skill in the art would realize that either could be used to visualize Paneth cell granule morphology.  A person having ordinary skill in the art would be motivated to replace the lysozyme immunofluorescence, as taught by vanDussen, with HD5 immunofluorescence, as disclosed by Wehkamp, because while lysozyme is expressed in two difference cell types in tissue sections (Figure 3), HD5 is unique to Paneth cells alone. This substitution would result in Paneth cell phenotype, based upon granule morphology, and the identification of clinically relevant subtypes of Crohn’s Disease patients with a reasonable expectation of success. 
In response to applicant's argument that HD5 is superior to lysozyme, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, the method of the invention is obvious in view of what was known in the art prior to the earliest effective filing date of the instant application. 
Conclusion
No claim is allow.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649